Citation Nr: 0738324	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to May 1959.  
He has unverified service from July 1951 to July 1953.  He 
also served in the Reserves from 1959 to 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

When this case was most recently before the Board in May 
2004, it was remanded to the originating agency for further 
evidentiary development.  The case has been returned to the 
Board for further appellate consideration.


REMAND

In the May 2004 remand, the Board directed the originating 
agency to attempt to obtain and associate with the claims 
folder all of the veteran's treatment records from the 
Pittsburgh, Pennsylvania VA Medical Center, dated from 1959 
to the present.  

A deferred rating decision, dated in February 2005, states 
that VA failed to obtain a response to the request for VA 
records from 1959 to the present.  The AMC sent one more 
letter dated in February 2005 to the Pittsburgh, Pennsylvania 
VA Medical Center seeking treatment records from 1959 onward, 
and asking the VA Medical Center to state in writing if no 
records could be found.  In response, the originating agency 
did receive some treatment records, the earliest of which is 
dated in October 2002.  However, there was no clarification 
about earlier records.

It is far from clear that any additional effort to obtain 
these records would be futile.  
Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In February 2005, the National Personnel Records Center 
(NPRC) informed VA that the dates the veteran drilled on 
Reserve duty from 1959 to 1963 cannot be reconstructed 
because of the destruction of potentially verifying documents 
in the 1973 St. Louis fire.  VA was informed that additional 
research would, however, be possible if NPRC were first given 
dates and Reserve unit information concerning any of the 
veteran's 2-week period annual training duty from 1959 to 
1963.  The originating agency did not thereafter attempt to 
obtain this precise information from the veteran.

The Board also notes that the appellant has not been provided 
notice with respect to the disability-rating and effective-
date elements of his claims. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice with 
respect to the disability-rating and 
effective-date elements of his claims in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In particular, the 
veteran should be requested to submit any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to treatment or evaluation of 
any of the disabilities at issue or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The RO or the AMC 
should ensure that all records of the 
veteran's treatment at the Pittsburgh, 
Pennsylvania, VA Medical Center from 1959 
to the present are associated with the 
claims file.  If no records from 1959 to 
2002 can be found, a written statement to 
that effect should be associated with the 
claims file.

2.  The RO or the AMC should verify the 
veteran's Reserve service by soliciting 
from him and his representative the dates 
and Reserve unit information concerning 
any of the veteran's 2-week periods of 
annual training duty from 1959 to 1963.  
If such verifying information is 
obtained, the RO or the AMC should also 
attempt to secure any Reserve service 
medical records that may exist.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO or the AMC should obtain a copy of 
any more recent, pertinent VA outpatient 
treatment reports.  If the RO or the AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


__________________________________________
____
Shane A. Durkin
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

